Exhibit 10.2



AGREEMENT AND RELEASE


THIS AGREEMENT AND RELEASE (the “Agreement”) is entered into as of March 12,
2015 (the “Effective Date”), by and between AMERICAN CAPITAL, LTD., a Delaware
corporation (the “Company”), and MALON WILKUS (“Executive”).


WITNESSETH:


WHEREAS, Executive was granted stock option awards under the Company’s various
Employee Stock Option Plans (the “Option Awards”);


WHEREAS, Executive was granted Incentive Awards under the Amended and Restated
American Capital Performance Incentive Plan (the “PIP Awards”); and


WHEREAS, it has been determined that certain of the Option Awards and PIP Awards
are void under law (the “Void Awards”), as more fully described in Exhibit A.
    
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


1.PIP Award and Expense Reimbursement. The parties agree that the Company has
granted Executive Incentive Awards (the “Award”) under the terms of the Amended
and Restated American Capital Performance Incentive Plan in the total amount of
$16,731,559.5256, or 1,127,761.68 notional shares of common stock of the
Company, as fully described in the two (2) Memorandum and Acceptance Agreements
between the Company and Executive dated June 12, 2014 and March 12, 2015. In
addition, the Company shall reimburse Executive for any reasonable expenses
incurred with respect to the preparation of amended personal tax returns as a
result of the Void Awards; provided, however, that in no event shall the amount
of expenses eligible for reimbursement hereunder during a calendar year affect
the expenses eligible for reimbursement in any other calendar year.  Such
reimbursements shall be made promptly upon presentation of documentation in
accordance with the Company’s policies (as applicable) with respect thereto from
time to time, but in no event later than the end of the calendar year following
the year such expenses were incurred.


2.Compromise Only. This Agreement is entered into for purposes of settlement and
compromise only. Neither this Agreement nor anything contained herein, nor any
act or thing done in connection herewith, is intended to be or may be construed
or deemed to be an admission by any party hereto or by any Company employee or
director, of any liability, fault, or wrongdoing whatsoever. Any liability,
wrongdoing or responsibility on the part of the Company or its employees is
expressly denied.



1

--------------------------------------------------------------------------------

Exhibit 10.2



3.Executive Release.


a.Executive acknowledges satisfaction of and hereby releases and discharges the
Company and its affiliates, and any of their past or present employees,
predecessors, successors, subsidiaries, officers, directors, shareholders,
agents, affiliates, investors, and attorneys (“Company Releasees”) of and from
any and all claims, demands, and causes of action of whatever kind or nature
whether known or unknown, suspected or unsuspected that Executive now owns or
holds or has at any time heretofore owned or held, up to the date hereof,
against the Company Releasees, or any of them, arising out of or relating,
directly or indirectly, to the Award and/or Void Awards, whether arising in
tort, contract or other law and whether arising under state, federal or other
law. Notwithstanding the foregoing, the release set forth in this paragraph (the
“Executive Release”) does not apply to any claims that Executive may have
against the Company Releasees, or any of them, arising out of or relating,
directly or indirectly, to: (A) the enforcement by Executive of any of his
rights or any of the Company’s obligations under this Agreement; (B) the
enforcement by Executive of any of his rights or any of the Company’s
obligations under the Company’s Certificate of Incorporation, as amended from
time to time, or the Company’s Bylaws, as amended, including the Company’s
indemnification obligations described therein; and (C) matters that may not be
released under applicable law.


b.Executive recognizes that he may have some claim, demand, or cause of action
against a Company Releasee of which Executive is totally unaware and
unsuspecting that Executive is giving up by execution of the Executive Release.
It is the intention of Executive in executing the Executive Release that the
Executive Release will deprive Executive of each such claim, demand, and cause
of action and prevent Executive from asserting it against any Company Releasee.


c.Executive represents and warrants to the Company that no portion of any claim,
demand, cause of action, or other matter released by Executive herein, nor any
portion of any recovery or settlement to which Executive might be entitled from
any Company Releasee, has been assigned or transferred to any other person or
entity, either directly or by way of subrogation or operation of law. Executive
hereby agrees to indemnify, defend, and hold the Company Releasees harmless from
any and all loss, cost, claim, and expense (including, but not limited to, all
expenses of investigation and defense of any such claim or action, including
reasonable attorneys’ and accountants’ fees, costs, and expenses) arising out of
any claim made or action instituted against any Company Releasee by any person
or entity that claims to be the beneficiary of such assignment or transfer and
to pay and satisfy any judgment resulting from any settlement of any such claim
or action.


4.Company Release. The Company acknowledges full and complete satisfaction of
and hereby releases and forever discharges Executive of and from any and all of
the Company's claims, demands, and causes of action of whatever kind or nature
whether known or unknown, suspected or unsuspected relating directly or
indirectly to the Award and/or Void Awards. Notwithstanding the foregoing, the
release set forth in

2

--------------------------------------------------------------------------------

Exhibit 10.2



this paragraph (the “Company Release”) does not apply to any claims that the
Company may have against Executive (A) to the extent Executive has committed
willful misfeasance, bad faith, gross negligence or reckless disregard of his
duties involved in the conduct of his duties to or for the Company; and (B)
arising out of or relating, directly or indirectly, to matters that may not be
released under applicable law.


5.Confidentiality. The parties agree that, except as otherwise required by law,
they will use all reasonable efforts to maintain the confidentiality of the
terms of this Agreement.


6.Mutual Representations. Executive and the Company each represents, warrants,
and agrees as follows:


a. Each party has had the opportunity to consult with counsel of his or its
choice regarding the meaning and legal effect of this Agreement, and regarding
the advisability of making the agreements provided for herein, and fully
understands the same;


b. Each party has the full right and power to enter into this Agreement, and the
person executing this Agreement on behalf of such party has the full right and
authority to enter into this Agreement on behalf of such party and the full
right and authority to bind such party to the terms and obligations of this
Agreement; and


c. Each party covenants not to sue the other on claims released by this
Agreement.


7.Knowing and Voluntary Execution. Executive understands and agrees that he:


a.Carefully has read and fully understands all of the provisions of this
Agreement;


b.Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and to be bound by this Agreement;


c.Hereby is advised in writing to consult with an attorney of his choice prior
to executing this Agreement;


d.Has had the opportunity and sufficient time to seek such legal advice;


e.Does not by entering this Agreement waive rights or claims that may arise
after the date this Agreement is executed; and


f.Agrees that the consideration provided to him in exchange for his release is
in addition to any consideration to which he may already be entitled.



3

--------------------------------------------------------------------------------

Exhibit 10.2



8.Miscellaneous.


a.This Agreement is binding on each party hereto and, as applicable, his or its
successors, heirs, assigns, executors and personal representatives.


b.This Agreement is be governed by and construed in accordance with the laws of
the State of Delaware without reference to the conflicts of laws provision
thereof.


c.This Agreement may be executed in counterparts, each of which will considered
an original and all of which together will be considered a single agreement.


d.If any provision of this Agreement is construed by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, such provision
will remain enforceable to the maximum extent permitted and the enforceability
of the remaining provisions of this Agreement will not be affected thereby and
this Agreement will be construed in all respects as if such invalid or
unenforceable provisions had never been a part hereof.


e.This Agreement may not be amended or modified or any terms herein waived
unless by in writing executed by each of the parties to be bound or affected
thereby.


f.Each party acknowledges that he or it has had the opportunity to negotiate
modifications to the language of this Agreement. Accordingly, each party agrees
that in any dispute regarding the interpretation or construction of this
Agreement, no presumption will operate in favor of or against any party by
virtue of his or its role in drafting or not drafting the terms and conditions
set forth herein.


g.Captions used herein are for convenience only and are not deemed to be a part
of this Agreement or used to construe any of the provisions hereof.


h.The prevailing party in any action arising out of or relating to this
Agreement will be entitled to recover his or its reasonable attorneys’ fees.


9.Effect of Prior Agreements. This Agreement, and any other agreements referred
to herein, constitutes the sole and entire agreements and understandings between
Executive and the Company with respect to the matters covered hereby and
thereby, and there are no other promises, agreements, representations,
warranties or other statements between Executive and the Company in respect of
such matters not expressly set forth in these agreements. These agreements
supersede all prior and contemporaneous agreements, understandings or other
arrangements, whether written or oral, concerning the subject matter thereof.
* * * * *

4

--------------------------------------------------------------------------------

Exhibit 10.2





IN WITNESS WHEREOF, the parties hereto have approved and executed this Agreement
as of the date first set forth above.


AMERICAN CAPITAL, LTD.




By:    /s/ Samuel A. Flax                Date         
Samuel A. Flax                
Executive Vice President and
General Counsel


MALON WILKUS


/s/ Malon Wilkus                    Date


 



5

--------------------------------------------------------------------------------

Exhibit 10.2



EXHIBIT A




Void Option Awards


Date of Granting Resolution
Plan Year of Original Award(s)
Number of Shares Under Void Options
April 28, 2011
2007
206,297
July 21, 2011
2008
460,733
October 20, 2011
2009
460,733
January 31, 2012
2009
460,733
April 27, 2012
2009
407,149
April 25, 2013
2009
350,002
 
Total
2,345,647







Void PIP Awards


Date of Granting Resolution
Void PIP Shares
October 26, 2007
100,750








6